Citation Nr: 1602977	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a foot disability, to include residuals of frostbite.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


REMAND

The Veteran served on active duty from March 1952 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

Further development is needed to decide the Veteran's claims.

First, the Veteran testified that VA healthcare providers treat his heart disability; however, the Veteran's VA treatment records have not been associated with the claims file.  These records must be obtained.  38 C.F.R. § 3.159 (2015).

Second, the Social Security Administration (SSA) determined that the Veteran has been disabled, and thus, in receipt of Social Security Disability Income, since October 26, 1994.  As records pertaining to these SSA benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Third, the evidence of record suggests that the Veteran's current heart and foot disorders may be related to service.  With respect to the feet, the Veteran competently reported a history of foot numbness and burning since he was exposed to cold weather conditions while stationed at Fort Carson in Colorado.  See Hearing transcript (December 2015).  With respect to the heart, the Veteran reported a history of heart problems since service and that a physician told him that he had an irregular heartbeat while stationed in Okinawa, Japan.  All of the Veteran's service treatment records have been obtained, including those from Ryukyus Army Hospital in Okinawa, Japan; Fort Carson in Colorado; Fort Leonard Wood in Missouri; and Camp Stoneman in California.  Post-service private treatment records appear to show current heart and foot disabilities.  However, as the evidence of record is insufficient to decide the claims, VA examination is needed.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination(s) by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to diagnose any current heart and foot disability the Veteran has had during the pendency of this appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disabilities had their onset or are otherwise related to the Veteran's active service.  The examiner is to address the Veteran's report of heart problems, including being told he has an irregular heartbeat in service, and foot numbness and burning since exposure to cold weather in service.  The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

